DIRECT DIAL: 212.451.2252 EMAIL: KSCHLESINGER@OLSHANLAW.COM July 20, 2011 United States Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attention:Patrick Gilmore Re: FalconStor Software, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 14, 2011 Form 10-Q for the Quarterly Period Ended March 31, 2011 Filed May 10, 2011 File No. 000-23970 Dear Mr. Gilmore: Per our discussions, on behalf of FalconStor Software, Inc. (the “Company”),the Company hereby requests an extension to respond to the staff’s letter dated July 7, 2011 relating to the above-referenced filings from July 21, 2011 to August 4, 2011.If you have any questions relating to the foregoing, please contact Steven Wolosky at 212-451-2333 or Kenneth Schlesinger at 212-451-2252. Very truly yours, /s/ Kenneth A. Schlesinger Kenneth A. Schlesinger cc: Mr. James Weber Seth Horowitz, Esq. Steven Wolosky, Esq.
